--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(g)(9)






CLECO CORPORATION
SEPARATION AGREEMENT




THIS SEPARATION AGREEMENT (the “Agreement”) is made effective as of July 31,
2007 (the “Effective Date”), between Cleco Corporation and each of its
subsidiaries and affiliates (collectively, the “Company”) and Samuel H. Charlton
III (“Employee”).


1.           Separation from Employment.  Effective as of July 31, 2007, and
pursuant to Paragraph 3.5 of that certain Employment Agreement by and between
the Company and Employee dated June 29, 2006 (the “Employment Agreement”), the
parties agree that Employee’s employment with the Company shall be separated
(the “Separation Date”).


2.           Final Wages.  The Company shall pay to Employee any base
compensation accrued but unpaid as of his Separation Date as soon as practicable
thereafter.


3.           General Waiver and Release.  In consideration for Employee’s
execution of the General Waiver and Release, attached as Exhibit A hereto, and
provided that such General Waiver and Release is executed by Employee and
returned to the Company not later than 21 days after Employee’s Separation Date,
the Company shall pay to Employee an amount equal to $112,200, which amount
shall be paid in the form of a single sum not later than ten business days after
such General Waiver and Release becomes irrevocable in accordance with its
terms.  The Employee acknowledges and agrees that the consideration described
herein is not for services he has rendered, is not otherwise due or owing to him
under any agreement (whether oral or written) with the Company or under any
Company plan, policy or practice, is to be paid solely on account of his
separation, and that such payment would not be made or owing absent his
execution of the General Waiver and Release.


4.           Separation Payments and Benefits.


4.1           Severance Pay.  Provided Employee is not in breach of any
post-termination obligation imposed under the Employment Agreement, he shall be
entitled to a payment in the amount of $417,833, one-half of which shall be paid
not later than 30 days following his Separation Date and one-half of which shall
be paid on February 1, 2008.


4.2           Relocation.  If Employee elects to cause the Company to provide
the relocation assistance set forth in Paragraph 3.1e of the Employment
Agreement, he shall request, not later than July 30, 2008, that the Company (a)
pay or reimburse him for relocation costs as provided in Paragraph 3.1e(ii) of
the Employment Agreement, and/or (b) purchase his principal residence at a price
equal to the greater of (i) its appraised value, or (ii) Employee’s purchase
price plus the documented cost of any improvements made by Employee.  Payment or
reimbursement hereunder shall be made not later than December 31, 2008.


4.3           Medical Plan Continuation Coverage.  If Employee and his eligible
dependents timely elect continuation coverage under the Company’s group medical
plan in accordance with the terms thereof, the Company shall pay directly to
Employee the premium or premiums attributable to such election or elections for
the maximum continuation coverage period available to each of Employee and his
eligible dependents; provided, however, that the amount of any such payment
shall be included in Employee’s income and subject to the payment, withholding
and remittance of all applicable taxes.  Employee acknowledges that he shall be
responsible for timely payment of monthly premiums.
 

--------------------------------------------------------------------------------




5.           Equity Compensation.


As used in this Paragraph 5, the terms “Restricted Stock,” “Opportunity Shares,”
“Common Stock Equivalent Units” and “Performance Cycles” shall have the meanings
ascribed to them in the Company’s 2000 Long-Term Incentive Compensation Plan, as
amended (the “2000 LTIP”).


5.1           Disposition of Stock Awards.  Under the 2000 LTIP, Employee has
outstanding awards of Restricted Stock and Opportunity Shares for the three-year
Performance Cycles beginning in 2005, 2006 and 2007, respectively, which shall
be disposed of as follows:


 
a.
With respect to the 2005 Performance Cycle, restrictions will lapse as to 3,758
shares of Restricted Stock and 3,758 Opportunity Shares (collectively his “2005
Award”); such Restricted Stock shall be distributed within 30 days following the
Separation Date; such Opportunity Shares shall be distributed as of February 1,
2008, together with any dividend equivalents regularly accruing on such shares;



 
b.
With respect to the 2006 Performance Cycle, Employee shall be entitled to a
prorated portion of his actual award, if any, determined as of December 31,
2009; any such award shall be pro rated with respect to the number of days
elapsed in the 2006 Performance Cycle as of his Separation Date; any such award,
whether Restricted Stock, Opportunity Shares, Common Stock Equivalent Units
(CEUs) or Opportunity CEUs, shall be distributed as of the date set forth in
Employee’s individual award made under the 2000 LTIP; and



 
c.
With respect to the 2007 Performance Cycle, Employee shall be entitled to a
prorated portion of his actual award, if any, determined as of December 31,
2010;   such awards shall be pro rated with respect to the number of days
elapsed in the applicable 2007 Performance Cycle as of Employee’s Separation
Date; any such award, whether Restricted Stock, Opportunity Shares, Common Stock
Equivalent Units (CEUs) or Opportunity CEUs, shall be distributed as of the date
set forth in Employee’s individual award made under the 2000 LTIP.



Any other Restricted Stock, Opportunity Shares or similar equity awards shall be
deemed canceled and forfeited to the Company, without requirement of further
notice or compensation.


The Company shall directly remit for the benefit of Employee an income tax
adjustment with respect to his 2005 Award, such amount determined in accordance
with Paragraph 12.4 of the 2000 LTIP such direct remission shall be made as of
the time or times determined in accordance with the Company’s regular remission
practices, but no later than December 31, 2008. For this purpose (a) the value
of Restricted Stock shall be determined as the closing sales price of the
Company’s common stock on the Separation Date, and (b) the value of Opportunity
Shares shall be the closing sales price of the Company’s common stock on January
31, 2008.  Employee shall not be entitled to an income tax adjustment with
respect to any award made with respect to the 2006 and 2007 Performance Cycles
and will be solely responsible for any Federal or state taxes due with respect
thereto.


5.2           Stock Options.  Any stock options granted to Employee under the
2000 LTIP that are vested and remain unexercised as of his Separation Date shall
remain exercisable during the 30-day period following his Separation Date in
accordance with their terms.  Employee acknowledges that options not vested as
of his Separation Date shall be cancelled and forfeited to the Company as of
such date options otherwise exercisable hereunder that remain unexercised at the
conclusion of such 30-day period shall be cancelled and forfeited to the Company
at the conclusion of such period.
 
 
2

--------------------------------------------------------------------------------




6.           Supplemental Executive Retirement Plan.  As of his Separation Date,
Employee shall be entitled to a benefit under the Company’s Supplemental
Executive Retirement Plan (“SERP”) in an amount equal to 65% of his final
compensation (as defined in Paragraph 2.9 of the SERP), reduced appropriately
for retirement prior to age 65 as described in paragraphs 3.3B and offset as
otherwise provided in 3.5 thereof.  The amount and payment of such benefit shall
be further subject to the terms of the SERP, as it may be amended from time to
time


7.           Other Benefits.  Notwithstanding the foregoing and except as may be
expressly provided herein, this Agreement is not intended to affect or restrict
Employee’s benefits under the employee benefit plans generally maintained for
the benefit of all of the employees of the Company, as in effect as of the
Separation Date.


8.           Extinguishment.  Employee acknowledges that, except as otherwise
provided in this Agreement, payment of the amounts and benefits described herein
extinguishes the Company’s obligations under the Employment Agreement and the
Annual Incentive Compensation Plan, in their entirety.


9.           Surviving Covenants.  Employee acknowledges that he is subject to
and bound by covenants concerning the use of the Company’s confidential
information and the nonsolicitation of the Company’s employees set forth in his
Employment Agreement, and that they shall survive his separation of employment
in accordance with their terms.


10.           Return of Property.  Employee shall promptly return to the Company
all of the property of the Company, including, without limitation, automobiles,
equipment, computers, fax machines, portable telephones, printers, software,
credit cards, manuals, customer lists, financial data, letters, notes,
notebooks, reports and copies of any of the above and any confidential
information that is in the possession or under the control of Employee.


11.           Nondisparagement.  As a material inducement to the Company to
enter into this Agreement, Employee agrees that he will not:


 
a.
Publicly criticize or disparage the Company, or privately criticize or disparage
the Company in a manner intended or reasonably calculated to result in public
embarrassment to, or injury to the reputation of, the Company in any community
in which the Company is engaged in business;



 
b.
Directly or indirectly, acting alone or acting in concert with others, institute
or prosecute, or assist any person in any manner in instituting or prosecuting,
any legal proceedings of any nature against the Company, excluding any legal
action relating to claims of employment discrimination or retaliation involving
the Employee’s or another’s employment;



 
c.
Damage the property of the Company or otherwise engage in any misconduct which
is injurious to the business or reputation of the Company; or



 
d.
Take any other action, or assist any person in taking any other action, that is
adverse to the interests of the Company or inconsistent with fostering the
goodwill of the Company.



Notwithstanding the foregoing, Employee shall not be deemed in breach of the
covenants contained herein solely by reason of testimony compelled by process of
law or the conduct permitted in subparagraph b above.
 
 
3

--------------------------------------------------------------------------------




The Company agrees that it will not publicly or privately criticize or disparage
Employee in a manner intended or reasonably calculated to result in
embarrassment to, or injury to the reputation of, Employee in the community.


12.           No Participation in Claims.  Employee waives any right to in any
way voluntarily assist any individual or entity in commencing or prosecuting any
action or proceeding including, but not limited to, any administrative claims,
charges or complaints and/or any lawsuit against the Company, or to in any way
voluntarily participate or cooperate in any such action or proceeding, except to
the extent such waiver may be prohibited by law or as to an employment
discrimination claim prosecuted by another employee or administrative body.


13.           Representations.  By execution of this Agreement, Employee
represents that no claim, charge, complaint or action by Employee against the
Company exists in any forum or form.  In the event any such claim, charge,
complaint or action has been filed, Employee shall not be entitled to recover
any monies or other relief therefrom.


By execution of this Agreement, the Company represents, that no claim, charge,
complaint or action by it against Employee exists in any forum or form.  In the
event that any such claim, charge, complaint or action has been filed, the
Company shall not be entitled to recover any monies or other relief
therefrom.  The Company also represents that Employee is entitled to no other
payments or benefits resulting from his separation from employment other than
those set forth herein.


14.           Assistance and Cooperation.  Employee agrees he will furnish such
information and proper assistance as may be reasonably necessary and requested
by the Company in connection with any administrative agency claim, charge or
complaint and/or any litigation in which the Company is or may become
involved.  The Company agrees to reimburse Employee for his direct expenses
incurred in providing any such assistance.


15.           Nonassignability.  Neither this Agreement  nor any right or
interest hereunder shall be subject, in any manner, to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, whether voluntary or
involuntary, by operation of law or otherwise, and any attempt at such shall be
void.  Any benefit right or interest under this Agreement shall not in any way
be subject to the debts, contract, liabilities, engagements or torts of
Employee, nor shall it be subject to attachment or legal process for or against
Employee.  Notwithstanding the foregoing, in the event of the Employee’s death
prior to the payment of all amounts properly due hereunder, payment shall be
paid to Employee’s estate.


16.           Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:
 
To the Company:
To the Employee:

Cleco Corporation
Samuel H. Charlton III

2030 Donahue Ferry Road
2916 George’s Lane

P. O. Box 5000
Alexandria, LA  71301

Pineville, Louisiana 71361-5000 
 

Attention: George W. Bausewine
 


 
Either party may change its address for notices by providing a written notice of
such address change to the other party.  All such notices shall be conclusively
deemed to be received and shall be effective, (a) if sent by hand delivery, upon
receipt, (b) if sent by telecopy or facsimile transmission, upon confirmation of
receipt by the sender of such transmission, or (c) if sent by registered or
certified mail, on the fifth day on which such notice is mailed.
 
 
4

--------------------------------------------------------------------------------




17.           Source of Payments.  Payments hereunder shall be made from the
general funds of the Company.  Employee’s status with respect to amounts owed
hereunder shall be that of a general unsecured creditor of the Company, and
Employee shall have no right, title, or interest whatsoever in or to any asset
of the Company or any investment which the Company may have acquired to meet its
obligations hereunder.   Nothing contained in this Agreement shall be deemed or
be construed to create a trust of any kind or other fiduciary relationship
between the Company and Employee or any other person.  The Company, in its sole
discretion, may retain as owner and for its own benefit insurance on the life of
Employee, in such amounts and in such forms consistent with the policies on the
life of Employee held by the Company as of the Separation Date.  Neither
Employee nor his beneficiaries or estate shall have any right or interest in the
proceeds of any insurance policy naming the Employee as the insured.


18.           Tax Withholding.  The Company may withhold from any amount payable
hereunder all Federal, state, city or other income or employment taxes that may
be required by law to be withheld.


19.           Separate Advice.  Employee acknowledges that neither the Company
nor its directors, officers or employees has provided him with advice about the
terms and conditions of this Agreement, including the taxation of benefits and
payments hereunder, and that neither the Company nor its directors, officers or
employees has any ongoing obligation to do so.  Employee has been advised to
consult his own counsel prior to the execution of this Agreement and he has done
so or determined that such counsel is not necessary.


20.           General Provisions.


 
a.
If any provision of this Agreement is held to be invalid, illegal, or
unenforceable, in whole or in part, such invalidity shall not affect any
otherwise valid provision, and all other valid provisions shall remain in full
force and effect.



 
b.
Titles and headings used herein are solely for convenience of reference and do
not constitute a part of this Agreement or affect its meaning, interpretation or
effect.



 
c.
This Agreement shall be construed and enforced in accordance with the internal
laws of the State of Louisiana applicable to contracts made to be performed
wholly within such state.



 
d.
No term or condition herein shall be deemed to have been waived, nor shall there
be an estoppel against the enforcement of any provision of this agreement,
except by written instrument of the party charged with such waiver or estoppel.



 
e.
This Agreement may not be modified or amended, except by an instrument in
writing signed by the parties hereto.



21.           Breach of Covenants.  Subject to the limitations set forth in
Exhibit A hereto, Employee agrees that his material breach of this Agreement
shall relieve the Company of any further obligations hereunder and, in addition
to any other legal or equitable remedy available to the Company, entitle it to
recover any payments or property already paid or transferred to him pursuant to
Paragraphs 4 and 5 hereof.


22.           Nonadmission of Wrongdoing.  Employee agrees that neither this
Agreement, Exhibit A hereto, nor the furnishing of the consideration set forth
herein shall be deemed or construed at any time for any purpose as an admission
by the Company of any liability or unlawful conduct of any kind.


23.           Entire Agreement.  This Agreement sets forth the entire agreement
between the parties hereto related to the subject matter herein, and, except as
expressly set forth herein, fully supersedes any
 
 
5

--------------------------------------------------------------------------------


 
 
prior agreements or understandings between the parties, whether orally or in
writing.  Employee acknowledges that he has not relied upon any representations,
promises or agreements of any kind made to him in connection with the execution
of this Agreement, including Exhibit A hereto, except as set forth herein.


THIS SEPARATION AGREEMENT is executed in multiple counterparts as of the dates
set forth below, each of which shall be deemed an original, to be effective as
of the Separation Date designated above.


CLECO CORPORATION                                        EMPLOYEE


By:           /s/  G.W. Bausewine                                    
By:  /s/  Samuel H. Charlton III
 Samuel H. Charlton III


Its:           SVP, Corporate Services                               Date:
          August 1, 2007


Date:       8/1/07                                                                


WITNESS


By:  /s/  Richard Conques


Date:          August 1, 2007




Executed before me,                       Yvonne H. Welch           Notary
Public, in and for the State of        Louisiana           , Parish/County
of        Rapides       , and in my presence, this       1st     day
of        August         , 2007.




       /s/  Yvonne H. Welch    #18352       
Notary Public
 
 
 
 
6

--------------------------------------------------------------------------------


Separation Date:  July 31, 2007


EXHIBIT A
WAIVER AND RELEASE


This General Waiver and Release (the “Release”) is made in exchange for the
consideration offered under Paragraph 3 of the Separation Agreement entered into
between me and Cleco Corporation and each of its subsidiaries and affiliates
(collectively, the “Company”), dated as of July 31, 2007 (the “Agreement”), the
sufficiency of which I hereby acknowledge.  I further acknowledge that I have
received all wages due me from the Company for services that I rendered before
my Separation Date, and I acknowledge that the payment described in Paragraph 3
of the Agreement is voluntary on the part of the Company and is not required by
any legal obligation of the Company, other than under the terms of the Agreement
and this Release.


I understand that signing this Release is an important legal act.  I acknowledge
that I have been advised to consult an attorney before signing this Release and
that I have done so or I have determined that such consultation is not
necessary.  I understand that I have 21 calendar days after the Separation Date
to consider whether to sign this Release, without alteration, and return it to
the Company by first class mail or by hand delivery, and that if I execute and
return this Release before the expiration of the 21-day period, I will be deemed
to have waived the balance of the period.


I acknowledge and voluntarily waive all of my claims and release the Company,
including each of its directors and officers, employees and agents, and employee
benefit plans and the fiduciaries and agents of said plans (collectively, the
“Corporate Group”), from any and all claims, demands, actions, liabilities and
damages, whether known or unknown, arising out of or relating in any way to my
employment with the Company, except with respect to a breach under the Agreement
or any right or claim arising after the date on which I execute this Release.  I
further waive my right to claim or receive damages as a result of any charge of
discrimination which may be filed by me or anyone acting on my behalf.  I
acknowledge that this Release includes any and all claims and causes of action,
including, but not limited to, claims under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act of 1967, as amended,
the Civil Rights Act of 1966, as amended, the Civil Rights Act of 1991, as
amended, the Americans with Disabilities Act of 1990, as amended, the Older
Workers Benefit Protection Act of 1990, as amended, the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), the Family and Medical Leave
Act of 1993, as amended, and any claims of contract, tort, defamation, slander,
wrongful termination or other claims or any other state or federal statutory or
common law, except ordinary claims for benefits accrued and vested as of the
Separation Date under any benefit plan subject to ERISA.


Should any of the provisions set forth in this Release be determined to be
invalid by a court or other tribunal of competent jurisdiction, it is agreed
that such determination shall not affect the enforceability of other provisions
of this Release.


I acknowledge that this Release and the Agreement set forth the entire
understanding and agreement between me and the Company and any other member of
the Corporate Group concerning the subject matter of this Release and supersede
my prior or contemporaneous oral and/or written agreements or representations,
if any, between me and the Company and any other member of the Corporate Group.


I acknowledge that I have read this Release, have had an opportunity to ask
questions and have it explained to me, and that I understand that this Release
will have the effect of knowingly and voluntarily waiving any action I might
pursue, including breach of contract, personal injury, retaliation,
 
 

--------------------------------------------------------------------------------


 
discrimination on the basis of race, age, sex, national origin or disability and
any other claims arising prior to the date hereof.


I further agree that in the event of my material breach of this Release, in
addition to any other legal or equitable remedy, the Company shall be entitled
to recover any payments made to me under the Agreement, subject to any
restrictions on such recovery or relief as may be imposed under applicable law
or as may be required to ensure that this Release is and remains valid and
enforceable.


I understand that for a period of seven calendar days following the execution of
this Release, I may revoke it by delivering a written statement to the Company
by hand or by registered mail, addressed to the address for the Company
specified in the Agreement, in which case the Release will not become
effective.  In such event, the Company shall have no obligation to provide me
the consideration offered under Paragraph 3 of the Agreement.  Upon the
expiration of such seven-day period, I understand that this Release shall be
permanent and irrevocable.


WITNESS:


/s/  Samuel H. Charlton III                                             By:
/s/  Richard Conques
Samuel H. Charlton III


Date: August 1,
2007                                                     Date: August 1, 2007




Executed before me,                Yvonne H. Welch                  Notary
Public, in and for the State of         Louisiana          , Parish/County of
      Rapides        , and in my presence, this     1st     day
of       August        , 2007.




    /s/  Yvonne H. Welch                 #18356
Notary Public
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------